DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Intended Use
At least claims 3-5, 8-10, 24, 37-39, 61, 63, and 66 (and claims parallel in scope) contain statements or elements of intended use such as:
“for use with”
“watercraft”
“aircraft”
“same protocol”
“different protocol”
“numbering of messages”

A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art discloses the same/similar structure as the claimed invention, it is deemed capable of performing the intended use, and meets the claim.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, at least the watercraft and aircraft must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
The claims are objected to because the lines are crowded too closely together, making reading difficult.  Substitute claims with lines one and one-half or double spaced on good quality paper are required.  See 37 CFR 1.52(b).
Claim 30 objected to because of the following informalities: “or the first vehicle” should read -- of the first vehicle--.  Appropriate correction is required.
Claim 67 objected to because of the following informalities: "Line" should read --Lane--.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2, 13-30, 36, 45, 47, 56, 66-67, and 70 are rejected under 35 U.S.C. 103 as being unpatentable over Offenhaeuser (US 20180211520 A1).

REGARDING CLAIM 1, Offenhaeuser discloses, receiving, at the first vehicle, sensor data from the sensor (Offenhaeuser: [0007] Acquiring status information in a first vehicle, the status information pertaining to a physical state of the surroundings and/or of the first vehicle (note: because this is not accomplished via manual entry/input by a user, it is implied that this is accomplished automatically via data collected via a sensor system)… These functions may be carried out by a control unit in the first vehicle. For example, the on-board computer or an ESP assist (vehicle dynamics control, electronic stability program) contained in it collects status information about crosswind, rolling motions, friction behavior of the wheels on the road, etc.; [0027] According to one specific embodiment of the present invention, the status information is calculated from sensor data of sensors located in the first vehicle. The first vehicle may be used as sensor, so to speak, in order to determine crosswind, ruts, aquaplaning, trailer snaking or loose wheel lug bolts as status information. For example, algorithms and sensors already available in the ESP may be used for this purpose; [0040] In step S10, sensors of first vehicle 12, such as rotational-speed sensors at the wheels, acceleration sensors and/or position sensors of the vehicle or perhaps an external-temperature sensor, acquire sensor information, which is then evaluated by control unit 20 to form status information 24; [Claim 20] The method as recited in claim 11, wherein the status information is calculated from sensor data of sensors located in the first vehicle); sending, by the first vehicle, a first message that (Offenhaeuser: [0010] Further vehicles (and the first vehicle, as well) are able to retrieve the information stored in the electronic map. For example, they may report their present position to the central internet server, which then sends them the status information together with the position information; [0013] The first vehicle, the central server and the second vehicle may be networked via the internet; [ABS] A method for distributing traffic information includes acquiring status information in a first vehicle, the status information pertaining to a physical state of the surroundings and/or of the first vehicle; acquiring position information in the first vehicle which encodes a position of the first vehicle at which the status information was determined; transmitting the status information and the position information to a central internet server; also ¶’s 0014, 0041-0042, and claim 12); selecting, by the server, the second vehicle from the group based on the second vehicle location (Offenhaeuser: [0011] Furthermore, the method includes: Transmitting status information from the electronic map to a second vehicle if the second vehicle moves toward a position that is encoded by position information and for which the status information is stored in the electronic map…[0012] For example, if a preceding first vehicle begins to snake, the driver of a following second vehicle may be informed about it with the aid of steering-wheel vibrations, a warning tone and/or a warning light. For instance, the second vehicle may also be braked automatically if it is approaching a pothole that other first vehicles have already identified); sending, by the server over the Internet, a second message to the second vehicle in response to the received sensor data from the first vehicle (Offenhaeuser: [0011] Furthermore, the method includes: Transmitting status information from the electronic map to a second vehicle if the second vehicle moves toward a position that is encoded by position information and for which the status information is stored in the electronic map… Consequently, the second vehicle receives status information about the surroundings it will (soon) be passing through and/or of other vehicles driving ahead of the vehicle; [0012] For example, if a preceding first vehicle begins to snake, the driver of a following second vehicle may be informed about it with the aid of steering-wheel vibrations, a warning tone and/or a warning light. For instance, the second vehicle may also be braked automatically if it is approaching a pothole that other first vehicles have already identified; [0013] The first vehicle, the central server and the second vehicle may be networked via the internet; [0046] Vehicle 14 receives information 24, 26, aggregated and/or checked for plausibility, for example, and then (in step S16) activates an assist system or an actuator which warns (visually, acoustically and/or haptically) the driver about an event which status information 24 predicts; (note: In this case, fishtale, pothole, crosswind, and other predicted events are interpreted as a first, “second”, third, fourth… “message”. Further, for applicant clarification, fishtale, pothole, crosswind, and other predicted events are from information transmitted to a server from a first vehicle. Thus, discloses “in response to the receiving of the first message” (plurality of messages))); receiving, by the second vehicle over the Internet via the second wireless network, the second message (Offenhaeuser: limitations addressed, see above; [0013] The first vehicle, the central server and the second vehicle may be networked via the internet.); and activating, controlling, or affecting, at the second vehicle, the actuator, in response to the second message (Offenhaeuser: [0011] and activation of an assist system (i.e., an actuator) in the second vehicle which is designed to warn and/or to assist a driver of the second vehicle with regard to the physical state; [0012] the driver of a following second vehicle may be informed about it with the aid of steering-wheel vibrations (note: platooning), a warning tone and/or a warning light. For instance, the second vehicle may also be braked automatically if it is approaching a pothole that other first vehicles have already identified; see ¶0046 for more; note: Offenhaeuser discloses at least two actuations (haptics, braking)).
Offenhaeuser does not explicitly disclose, the numbering of messages. However, Offenhaeuser discloses all of the limitations of the content of the numbered messages. Thus, meeting the limitations of the claim. It would have been obvious to one of ordinary skill in the art to number messages for the purpose of describing a plurality of messages.

REGARDING CLAIM 2, Offenhaeuser remains as applied above to claim 1, and further, Offenhaeuser discloses, the instructions include the steps according to claim 1 (Offenhaeuser: [FIG. 2] the instructions include the steps according to claim 1 can be observed.).

REGARDING CLAIM 13, Offenhaeuser remains as applied above to claim 1, and further, Offenhaeuser discloses, the first or second message is timestamped (Offenhaeuser: [0021] According to one specific embodiment of the present invention, in addition, time information is transmitted to the central internet server, the time information encoding when the status information was acquired.).

REGARDING CLAIM 14, Offenhaeuser remains as applied above to claim 1, and further, Offenhaeuser discloses, the first message comprises the time of receiving of the sensor data from the sensor, or the time of sending of the first message (Offenhaeuser: [0021] According to one specific embodiment of the present invention, in addition, time information is transmitted to the central internet server, the time information encoding when the status information was acquired. In the case of temporary events like crosswind or snaking, the electronic map may then be updated accordingly and/or the status information in the electronic map may also be erased again if it is no longer current.).

REGARDING CLAIM 15, Offenhaeuser remains as applied above to claim 1, and further, Offenhaeuser discloses, estimating, by second vehicle, a geographical location of the second vehicle (Offenhaeuser: [FIG. 2] estimating, by second vehicle, a geographical location of the second vehicle can be observed (S14).).

REGARDING CLAIM 16, Offenhaeuser remains as applied above to claim 15, and further, Offenhaeuser discloses, sending, by the second vehicle to the server, the estimated geographical location of the second vehicle (Offenhaeuser: [FIG. 2] sending, by the second vehicle to the server, the estimated geographical location of the second vehicle can be observed (S14); [0045] In step S14, second vehicle 14 reports its position (e.g., via position information 26) to server 16, and it sends vehicle 14 status information 24 which is stored in electronic map 28 and is assigned to positions that vehicle 14 is approaching. For example, this may be a 10m-15m portion of the route which vehicle 14 will cover during the next minute.); and receiving and storing, by the server, the received estimated geographical location of the second vehicle (Offenhaeuser: [0013] The first vehicle and the second vehicle may be connected to the central internet server via a mobile internet connection, and may transmit the status information and the position information via the internet connection; [0037] Central internet server 16, which may be provided by a cloud computing device, for example, generates an electronic map 28 from received data packets 22. For instance, this may be a database, in which the status information 24 is filed and stored together with associated position information 26; [0045] In step S14, second vehicle 14 reports its position (e.g., via position information 26) to server 16, and it sends vehicle 14 status information 24 which is stored in electronic map 28 and is assigned to positions that vehicle 14 is approaching. For example, this may be a 10m-15m portion of the route which vehicle 14 will cover during the next minute.).

REGARDING CLAIM 17, Offenhaeuser remains as applied above to claim 16, and further, Offenhaeuser discloses, the selecting of the second vehicle from the group is based on comparing the geographical locations of the first and second vehicles (Offenhaeuser: [0012] The status information and the position information may be received and the pertinent assist systems may be activated by a control unit of the second vehicle. This control unit is also able to transmit the status information and position information, as described above. For example, if a preceding first vehicle begins to snake, the driver of a following second vehicle may be informed about it with the aid of steering-wheel vibrations, a warning tone and/or a warning light. For instance, the second vehicle may also be braked automatically if it is approaching a pothole that other first vehicles have already identified.).

REGARDING CLAIM 18, Offenhaeuser remains as applied above to claim 17, and further, Offenhaeuser discloses, the selecting of the second vehicle from the group is based on estimating that the first and second vehicles are in the same area (Offenhaeuser: [0011] the second vehicle receives status information about the surroundings it will (soon) be passing through and/or of other vehicles driving ahead of the vehicle; [0012] The status information and the position information may be received and the pertinent assist systems may be activated by a control unit of the second vehicle. This control unit is also able to transmit the status information and position information, as described above. For example, if a preceding first vehicle begins to snake, the driver of a following second vehicle may be informed about it with the aid of steering-wheel vibrations, a warning tone and/or a warning light. For instance, the second vehicle may also be braked automatically if it is approaching a pothole that other first vehicles have already identified; [0045] In step S14, second vehicle 14 reports its position (e.g., via position information 26) to server 16, and it sends vehicle 14 status information 24 which is stored in electronic map 28 and is assigned to positions that vehicle 14 is approaching. For example, this may be a 10m-15m portion of the route which vehicle 14 will cover during the next minute.).

REGARDING CLAIM 19, Offenhaeuser remains as applied above to claim 18, and further, Offenhaeuser discloses, the first and second vehicles are estimated to be in the same region, city, street, ZIP code, latitude, or longitude (Offenhaeuser: limitations addressed, see claim 18 (supra)).

REGARDING CLAIM 20, Offenhaeuser remains as applied above to claim 18, and further, Offenhaeuser discloses, the selecting of the second vehicle from the group is based on estimating the distance between the first and second vehicles (Offenhaeuser: limitations addressed, see claim 18 (supra)).

REGARDING CLAIM 21, Offenhaeuser remains as applied above to claim 20, and further, Offenhaeuser discloses, the selecting of the second vehicle from the group is based on estimated distance between the first and second vehicles being less than 1 meter, 2 meters, 5 meters, 10 meters, 20 meters, 30 meters, 50 meters, 100 meters, 200 meters, 300 meters, 500 meters, 1 kilometer, 2 kilometers, 3 kilometers, 5 kilometers, 10 kilometers, 20 kilometers, 50 kilometers, or 100 kilometers (Offenhaeuser: limitations addressed, see claim 18 (supra)).

REGARDING CLAIM 22, Offenhaeuser remains as applied above to claim 1, and further, Offenhaeuser discloses, the first vehicle further comprises an additional sensor having an additional output, the method further comprising receiving, at the first vehicle, the additional (Offenhaeuser: [0040] In step S10, sensors of first vehicle 12, such as rotational-speed sensors at the wheels, acceleration sensors and/or position sensors of the vehicle or perhaps an external-temperature sensor, acquire sensor information, which is then evaluated by control unit 20 to form status information 24. For example, an ABS assist is able to determine coefficients of friction of the road or aquaplaning events and/or an STM assist may determine a snaking event of the first vehicle. [0041] In addition, first vehicle 12, i.e., control unit 20, determines the position of first vehicle 12 (e.g., with the aid of GPS), and from that, generates position information 26. [0042] Status information 24 and position information 26 is then transmitted via mobile data connection 18 to server 16.).

REGARDING CLAIM 23, Offenhaeuser remains as applied above to claim 22, and further, Offenhaeuser discloses, the second message further comprises, or is in response to, the additional sensor data (Offenhaeuser: [0027] According to one specific embodiment of the present invention, the status information is calculated from sensor data of sensors located in the first vehicle. The first vehicle may be used as sensor, so to speak, in order to determine crosswind, ruts, aquaplaning, trailer snaking or loose wheel lug bolts as status information. For example, algorithms and sensors already available in the ESP may be used for this purpose; [0040] In step S10, sensors of first vehicle 12, such as rotational-speed sensors at the wheels, acceleration sensors and/or position sensors of the vehicle or perhaps an external-temperature sensor, acquire sensor information, which is then evaluated by control unit 20 to form status information 24. For example, an ABS assist is able to determine coefficients of friction of the road or aquaplaning events and/or an STM assist may determine a snaking event of the first vehicle. [0041] In addition, first vehicle 12, i.e., control unit 20, determines the position of first vehicle 12 (e.g., with the aid of GPS), and from that, generates position information 26. [0042] Status information 24 and position information 26 is then transmitted via mobile data connection 18 to server 16. [0043] In step S12, server 16 receives information 24, 26 from various vehicles 12, 14 and enters it into electronic map 28. Status information 24 at specific positions may be aggregated by server 16 and checked for plausibility. For example, this may be accomplished with the aid of external services 30 such as a weather service, for instance, older vehicle information, an online roadmap, data from road operators, etc.).

REGARDING CLAIM 24, Offenhaeuser remains as applied above to claim 1, and further, Offenhaeuser discloses, for use with a third vehicle that comprises an additional sensor having an additional output, the method further comprising: receiving, at the third vehicle, additional sensor data from the additional sensor; sending, by the third vehicle, a third message that comprises the additional sensor data, the third vehicle identifier, and the third vehicle location, to the server over the Internet via a wireless network; and receiving, by the server from the third vehicle, the additional sensor data and the third vehicle location (Offenhaeuser: limitations addressed, see claim 1 (supra); note: [0014] “…a plurality of first vehicles”, which discloses multiple vehicles including, or more than, 3, and capable of the duplication of steps/parts).

REGARDING CLAIM 25, Offenhaeuser remains as applied above to claim 24, and further, Offenhaeuser discloses, the second message is in response to the third message (Offenhaeuser: limitations addressed, see claim 1 (supra); note: [0014] “…a plurality of first vehicles”, which discloses multiple vehicles including (and corresponding as many messages as it takes), or more than, 3, and capable of the duplication of steps/parts).

REGARDING CLAIM 26, Offenhaeuser remains as applied above to claim 1, and further, Offenhaeuser discloses, the second vehicle further comprises an additional actuator (Offenhaeuser: [0011] …(i.e., an actuator) in the second vehicle; [0012] the driver of a following second vehicle may be informed about it with the aid of steering-wheel vibrations, a warning tone and/or a warning light. For instance, the second vehicle may also be braked automatically; [0046] Vehicle 14 receives information 24, 26, aggregated and/or checked for plausibility, for example, and then (in step S16) activates an assist system or an actuator which warns (visually, acoustically and/or haptically) the driver about an event which status information 24 predicts. It is also possible for the assist system or the actuator to intervene directly in the operating behavior of vehicle 14, for example, by braking vehicle 14.), and the method further comprising activating (Offenhaeuser: [0046] Vehicle 14 receives information 24, 26, aggregated and/or checked for plausibility, for example, and then (in step S16) activates an assist system or an actuator which warns (visually, acoustically and/or haptically) the driver about an event which status information 24 predicts. It is also possible for the assist system or the actuator to intervene directly in the operating behavior of vehicle 14, for example, by braking vehicle 14.), controlling (Offenhaeuser: [0046] Vehicle 14 receives information 24, 26, aggregated and/or checked for plausibility, for example, and then (in step S16) activates an assist system or an actuator which warns (visually, acoustically and/or haptically) the driver about an event which status information 24 predicts. It is also possible for the assist system or the actuator to intervene directly in the operating behavior of vehicle 14, for example, by braking vehicle 14.), or affecting (Offenhaeuser: [0046] Vehicle 14 receives information 24, 26, aggregated and/or checked for plausibility, for example, and then (in step S16) activates an assist system or an actuator which warns (visually, acoustically and/or haptically) the driver about an event which status information 24 predicts. It is also possible for the assist system or the actuator to intervene directly in the operating behavior of vehicle 14, for example, by braking vehicle 14.), at the second vehicle (Offenhaeuser: ), the additional actuator (Offenhaeuser: [0046] Vehicle 14 receives information 24, 26, aggregated and/or checked for plausibility, for example, and then (in step S16) activates an assist system or an actuator which warns (visually, acoustically and/or haptically) the driver about an event which status information 24 predicts. It is also possible for the assist system or the actuator to intervene directly in the operating behavior of vehicle 14, for example, by braking vehicle 14.), in response to the second message (Offenhaeuser: [0046] Vehicle 14 receives information 24, 26, aggregated and/or checked for plausibility, for example, and then (in step S16) activates an assist system or an actuator which warns (visually, acoustically and/or haptically) the driver about an event which status information 24 predicts. It is also possible for the assist system or the actuator to intervene directly in the operating behavior of vehicle 14, for example, by braking vehicle 14.).

REGARDING CLAIM 27, Offenhaeuser remains as applied above to claim 1, and further, Offenhaeuser discloses, (Offenhaeuser: limitations addressed, see claim 1 (supra); note: [0014] “…a plurality of first vehicles”, which discloses multiple vehicles including (and corresponding as many messages as it takes), or more than, 3, and capable of the duplication of steps/parts).

REGARDING CLAIM 28, Offenhaeuser remains as applied above to claim 1, and further, Offenhaeuser discloses, the sensor is operative to sense the road-related anomaly or hazard (Offenhaeuser: [0040] In step S10, sensors of first vehicle 12, such as rotational-speed sensors at the wheels, acceleration sensors and/or position sensors of the vehicle or perhaps an external-temperature sensor, acquire sensor information, which is then evaluated by control unit 20 to form status information 24. For example, an ABS assist is able to determine coefficients of friction of the road or aquaplaning events and/or an STM assist may determine a snaking event of the first vehicle.).

REGARDING CLAIM 29, Offenhaeuser remains as applied above to claim 28, and further, Offenhaeuser discloses, the road- related anomaly or hazard comprises a traffic collision, traffic regulation violation, or a road infrastructure or surface damage (Offenhaeuser: limitations addressed, see claim 28 (supra)).

REGARDING CLAIM 30, Offenhaeuser remains as applied above to claim 1, and further, Offenhaeuser discloses, the sensor is operative to sense a motion, velocity, or acceleration or the first vehicle (Offenhaeuser: limitations addressed, see claim 28 (supra)).

REGARDING CLAIM 31, Offenhaeuser remains as applied above to claim 1, and further, Offenhaeuser discloses, the sensor is operative to sense a traffic collision, a stopping, or over speeding, of the first vehicle (Offenhaeuser: [0040] In step S10, sensors of first vehicle 12, such as rotational-speed sensors at the wheels, acceleration sensors and/or position sensors of the vehicle or perhaps an external-temperature sensor, acquire sensor information, which is then evaluated by control unit 20 to form status information 24. For example, an ABS assist is able to determine coefficients of friction of the road or aquaplaning events and/or an STM assist may determine a snaking event of the first vehicle.).

REGARDING CLAIM 36, Offenhaeuser remains as applied above to claim 1, and further, Offenhaeuser discloses, estimating, by the first vehicle or the second vehicle, the geographical location of the respective first or second vehicle (Offenhaeuser: [FIG. 2] estimating, by the first vehicle or the second vehicle, the geographical location of the respective first or second vehicle can be observed.).

REGARDING CLAIM 45, Offenhaeuser remains as applied above to claim 36, and further, Offenhaeuser discloses, the geographical location is estimated, by the first vehicle, using, or based on, geolocation (Offenhaeuser: [0014] According to one specific embodiment of the present invention, a plurality of first vehicles acquire status information and transmit it together with position information to the central internet server. In this way, an electronic map may be set up, by the fact that a plurality of vehicles transmit their, e.g., geocoded information to a central internet server; [0036] Position information 26 may include GPS coordinates, which come from a GPS receiver in vehicles 12, 14; [0041] In addition, first vehicle 12, i.e., control unit 20, determines the position of first vehicle 12 (e.g., with the aid of GPS), and from that, generates position information 26.).

REGARDING CLAIM 47, Offenhaeuser remains as applied above to claim 36, and further, Offenhaeuser discloses, the geographical location consists of, or comprises, one out of a country, a region, a city, a street, a ZIP code, Latitude, or longitude (Offenhaeuser: limitations addressed, see claim 45 (supra)).

REGARDING CLAIM 56, Offenhaeuser remains as applied above to claim 1, and further, Offenhaeuser discloses, the first or second vehicle is a ground vehicle adapted to travel on land (Offenhaeuser: [FIG. 1] the first or second vehicle is a ground vehicle adapted to travel on land can be observed ((12)(14)).), and wherein the ground vehicle is selected from the group consisting of a bicycle, a car, a motorcycle, a train, an electric scooter, a subway, a train, a (Offenhaeuser: [FIG. 1] the ground vehicle is selected from the group consisting of a bicycle, a car, a motorcycle, a train, an electric scooter, a subway, a train, a trolleybus, and a tram can be observed ((12)(14)).).

REGARDING CLAIM 66, Offenhaeuser remains as applied above to claim 1, and further, Offenhaeuser discloses, the sensor or the actuator is mounted onto, is attached to, is part of, or is integrated with a rear or front view camera, chassis, lighting system, headlamp, door, car glass, windscreen, side or rear window, glass panel roof, hood, bumper, cowling, dashboard, fender, quarter panel, rocker, or a spoiler of the vehicle (Offenhaeuser: [0040] In step S10, sensors of first vehicle 12, such as rotational-speed sensors at the wheels, acceleration sensors and/or position sensors of the vehicle or perhaps an external-temperature sensor, acquire sensor information, which is then evaluated by control unit 20 to form status information 24. For example, an ABS assist is able to determine coefficients of friction of the road or aquaplaning events and/or an STM assist may determine a snaking event of the first vehicle; [0046] Vehicle 14 receives information 24, 26, aggregated and/or checked for plausibility, for example, and then (in step S16) activates an assist system or an actuator which warns (visually, acoustically and/or haptically) the driver about an event which status information 24 predicts. It is also possible for the assist system or the actuator to intervene directly in the operating behavior of vehicle 14, for example, by braking vehicle 14.).
In this case, ¶0040 is interpreted as disclosing an actuator or sensor being “or is integrated with”.


REGARDING CLAIM 67, Offenhaeuser remains as applied above to claim 1, and further, Offenhaeuser discloses, the first or second vehicle further comprises an Advanced Driver Assistance Systems (ADAS) functionality, system, or scheme - wherein the sensor or the actuator is part of, integrated with, communicates with, or coupled to, the ADAS functionality, system, or scheme- and wherein the ADAS functionality, system, or scheme is selected from a group consisting of Adaptive Cruise Control (ACC), Adaptive High Beam, Glare-free high beam and pixel light, Adaptive light control such as swiveling curve lights, Automatic parking, Automotive navigation system with typically GPS and TMC for providing up-to-date traffic information, Automotive night vision, Automatic Emergency Braking (AEB), Backup assist, Blind Spot Monitoring (BSM), Blind Spot Warning (BSW), Brake light or traffic signal recognition, Collision avoidance system, Pre-crash system, Collision Imminent Braking (CIB), Cooperative Adaptive Cruise Control (CACC), Crosswind stabilization, Driver drowsiness detection, Driver Monitoring Systems (DMS), Do-Not-Pass Warning (DNPW), Electric vehicle warning sounds used in hybrids and plug-in electric vehicles, Emergency driver assistant, Emergency Electronic Brake Light (EEBL), Forward Collision Warning (FCW), Heads-Up Display (HUD), Intersection assistant, Hill descent control, Intelligent speed adaptation or Intelligent Speed Advice (ISA), Intelligent Speed Adaptation (ISA), Intersection Movement Assist (IMA), Lane Keeping Assist (LKA), Lane Departure Warning (LDW) (a.k.a. Line Change Warning - LCW), Lane change assistance, Left Turn Assist (LTA), Night Vision System (NVS), Parking Assistance (PA), Pedestrian Detection System (PDS), Pedestrian protection system, Pedestrian Detection (PED), Road Sign Recognition (RSR), (Offenhaeuser: limitations addressed, see claims 1, 26, and 27 (supra)).

REGARDING CLAIM 70, Offenhaeuser remains as applied above to claim 1, and further, Offenhaeuser discloses, the first or second vehicle further employs an Advanced Driver Assistance System Interface Specification (ADASIS) functionality, system, or scheme (Offenhaeuser: [ABS] transmitting status information from the electronic map to a second vehicle if the second vehicle moves toward a position that is encoded by position information; [0035] For example, status information 24 may include crosswind, ruts in the road, potholes in the road, snaking of the vehicle, aquaplaning, a sharp braking operation, the triggering of the ABS, etc; [0046] warns (visually, acoustically and/or haptically)).

Claims 3-5, 73, and 75-78 are rejected under 35 U.S.C. 103 as being unpatentable over Offenhaeuser (US 20180211520 A1) as applied to claim 1 above, and further in view of Korn (US 9632507 B1).

REGARDING CLAIM 3, Offenhaeuser remains as applied above to claim 1, and further, Offenhaeuser does not explicitly disclose, the first and second networks are identical networks, or wherein the first and second networks use the same protocol.
Korn discloses, “Referring first to FIG. 1, a vehicle platooning control system 100 as disclosed herein may be provided with respect to at least a first vehicle 112a and a second vehicle 112b. In certain embodiments, the vehicle platooning control aspects may be implemented solely via components residing upon the vehicles themselves. In other embodiments, the vehicles may each be configured to communicate not only with each other but further via a communications network 124 with a remote computing network including for example one or more servers 126 configured to implement platooning control aspects” (Col. 3, Ln. 34-44); “The term “communications network” as used herein with respect to data communication between two or more parties or otherwise between communications network interfaces associated with two or more parties may refer to any one of, or a combination of any two or more of, telecommunications networks (whether wired, wireless, cellular or the like), a global network such as the Internet, local networks, network links, Internet Service Providers (ISP's), and intermediate communication interfaces” (Col. 11, Ln. 32-40), for the benefit of higher speed file/data transfer.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify a method for distribution of traffic information disclosed by Offenhaeuser to include identical networks or same protocols  taught by Korn. One of ordinary skill in the art would have been motivated to make this modification in order to transfer data packages at higher speeds.

REGARDING CLAIM 4, Offenhaeuser remains as applied above to claim 1, and further, Offenhaeuser does not explicitly disclose, the first and second networks are distinct and different networks, or wherein the first and second networks use different protocols.
However, in the same field of endeavor, Korn discloses, Referring first to FIG. 1, a vehicle platooning control system 100 as disclosed herein may be provided with respect to at least a first vehicle 112a and a second vehicle 112b. In certain embodiments, the vehicle platooning control aspects may be implemented solely via components residing upon the vehicles themselves. In other embodiments, the vehicles may each be configured to communicate not only with each other but further via a communications network 124 with a remote computing network including for example one or more servers 126 configured to implement platooning control aspects (Col. 3, Ln. 34-44); The term “communications network” as used herein with respect to data communication between two or more parties or otherwise between communications network interfaces associated with two or more parties may refer to any one of, or a combination of any two or more of, telecommunications networks (whether wired, wireless, cellular or the like), a global network such as the Internet, local networks, network links, Internet Service Providers (ISP's), and intermediate communication interfaces (Col. 11, Ln. 32-40), for the benefit of flexibility/integration, transferring data to different systems, and allowing programs to run on different systems.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify a method for distribution of traffic information disclosed by Offenhaeuser to include using different networks or protocols taught by Korn. One of ordinary skill in the art would have been motivated to make this modification in order to increase 

REGARDING CLAIM 5, Offenhaeuser in view of Korn remains as applied above to claim 4, and further, Korn discloses, the first and second networks are different and each of the first and second networks is a WWAN, WLAN, or WPAN (Korn: Referring first to FIG. 1, a vehicle platooning control system 100 as disclosed herein may be provided with respect to at least a first vehicle 112a and a second vehicle 112b. In certain embodiments, the vehicle platooning control aspects may be implemented solely via components residing upon the vehicles themselves. In other embodiments, the vehicles may each be configured to communicate not only with each other but further via a communications network 124 with a remote computing network including for example one or more servers 126 configured to implement platooning control aspects (Col. 3, Ln. 34-44); The term “communications network” as used herein with respect to data communication between two or more parties or otherwise between communications network interfaces associated with two or more parties may refer to any one of, or a combination of any two or more of, telecommunications networks (whether wired, wireless, cellular or the like), a global network such as the Internet, local networks, network links, Internet Service Providers (ISP's), and intermediate communication interfaces (Col. 11, Ln. 32-40). Motivations addressed for combining, see claim 4 (supra)).
Korn does not explicitly recite the terminology “WWAN, WLAN, or WPAN” (wide-range, mid-range, short-range networks). However, Korn discloses “telecommunications networks (whether wired, wireless, cellular or the like), a global network such as the Internet, local 

REGARDING CLAIM 73, Offenhaeuser and Korn, (limitations and motivation addressed, see claim 3 (supra)).

REGARDING CLAIM 75, Offenhaeuser and Korn, (limitations and motivation addressed, see claim 4 (supra)).

REGARDING CLAIM 76, Offenhaeuser and Korn, (limitations and motivation addressed, see claim 3 (supra)).

REGARDING CLAIM 77, Offenhaeuser and Korn, (limitations and motivation addressed, see claim 4 (supra)).

REGARDING CLAIM 78, Offenhaeuser and Korn, (limitations and motivation addressed, see claim 5 (supra)).

Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Offenhaeuser (US 20180211520 A1) as applied to claim 1 above, and further in view of Hu (CN 105096630 A).

REGARDING CLAIM 6, Offenhaeuser remains as applied above to claim 1, and further, Offenhaeuser does not explicitly disclose, the sending of the first message, by the first vehicle to the server, is in response to the sensor data being above or below the threshold value.
However, in the same field of endeavor,  Hu discloses, [0011-0017] “Further, the automobile information acquisition terminal further comprises a hazardous gas detector, the hazardous gas detector is electrically connected with the processor, the vehicle information monitoring method based on internet of things, further comprising: the hazardous gas detector in real time collecting hazardous gas concentration inside the car, and the hazardous gas concentration to the processor; when the processor determines that the hazardous gas concentration exceeds the preset threshold, sending the alarm information to the server through the network communication unit, the second alarm information comprises location information and the dangerous gas concentration. Further, the automobile information acquisition terminal further comprises a temperature sensor, the temperature sensor is electrically connected with the processor, the vehicle information monitoring method based on internet of things, further comprising: collecting the temperature of the vehicle interior, and the temperature processor is transmitted to the temperature sensor in real time; when the processor determines that the temperature exceeds the preset temperature threshold value, sending the third alarm information to the server through the network communication unit, the third alarm information comprises location information and the temperature”, for the benefit of automatically reporting sudden disaster while avoiding false alarm.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify a method for distribution of traffic information disclosed 

REGARDING CLAIM 7, Offenhaeuser and Hu, (limitations and motivation addressed, see claim 6 (supra)).

Claim2 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Offenhaeuser (US 20180211520 A1) as applied to claim 1 above, and further in view of Nagase (US 20070150185 A1).

REGARDING CLAIM 8, Offenhaeuser remains as applied above to claim 1, and further, Offenhaeuser does not explicitly disclose, the receiving of the sensor data from the sensor and the sending of the first message to the server over the Internet via the first wireless network is performed periodically by the first vehicle every time period.
However, in the same field of endeavor, Nagase discloses, [0040] “A GPS 8 may be installed in each information probing vehicle 2. The probed information (e.g., for the current vehicle position, the current time, etc) may be acquired via the GPS 8 and transmitted to the information probing center 3 at predetermined time intervals (e.g., every minute). A navigation apparatus including a GPS 8 and a communication device 5 may be installed in each information probing vehicle 2; [0083] First in step S1, probed information is acquired. For example, the CPU 12 may receive via center communication device 6 probed information 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify a method for distribution of traffic information disclosed by Offenhaeuser to include predetermined time intervals taught by Nagase. One of ordinary skill in the art would have been motivated to make this modification in order to preserve memory space and prevent network latency.

REGARDING CLAIM 9, Offenhaeuser in view of Nagase remains as applied above to claim 8, and further, Nagase also discloses, the time period is less than 1 second, 2 seconds, 5 seconds, 10 seconds, 20 seconds, 30 seconds, 50 seconds, 100 seconds, 1 minute, 2 minutes, 5 minutes, 10 minutes, 22 minutes, 30 minutes, 50 minutes, 100 minutes, 1 hour, 2 hours, 5 hours, 10 hours, 20 hours, 30 hours, 50 hours, 100 hours, 1 day, 2 days, 5 days, 10 days, 22 days, 30 days, 50 days, or 100 days (Nagase: limitations and motivations addressed, see claim 8 (supra)).

REGARDING CLAIM 10, Offenhaeuser in view of Nagase remains as applied above to claim 8, and further, Nagase also discloses, the time period is more than 1 second, 2 seconds, 5 seconds, 10 seconds, 20 seconds, 30 seconds, 50 seconds, 100 seconds, 1 minute, 2 minutes, 5 minutes, 10 minutes, 22 minutes, 30 minutes, 50 minutes, 100 minutes, 1 hour, 2 hours, 5 hours, 10 hours, 20 hours, 30 hours, 50 hours, 100 hours, 1 day, 2 days, 5 days, 10 days, 22 days, 30 days, 50 days, or 100 days (Nagase: limitations and motivations addressed, see claim 8 (supra)).

Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Offenhaeuser (US 20180211520 A1) in view of Nagase (US 20070150185 A1) as applied to claim 8 above, and further in view of Hu (CN 105096630 A).

REGARDING CLAIM 11, Offenhaeuser in view of Nagase remain as applied above to claim 8, and further, Offenhaeuser in view of Nagase do not explicitly disclose, the sending, by the server over the Internet, of the second message to the second vehicle, is in response to the sensor data being above or below the threshold value.
However, in the same field of endeavor, Hu discloses, (Hu: limitations and motivations addressed, see claim 6 (supra)).

REGARDING CLAIM 12, Offenhaeuser in view of Nagase and Hu remain as applied above to claim 11, and further, Hu also discloses, (Hu: limitations and motivations addressed, see claim 7 (supra)).

Claims 37-40 are rejected under 35 U.S.C. 103 as being unpatentable over Offenhaeuser (US 20180211520 A1) as applied to claim 36 above, and further in view of Anderson (US 20140060949 A1).

REGARDING CLAIM 37, Offenhaeuser remains as applied above to claim 36, and further, Offenhaeuser does not explicitly disclose, for use with multiple RF signals transmitted by multiple 
However, in the ‘vehicle navigation using radio frequencies’ field of endeavor, Anderson discloses, [0035] “In operation 624, a radio frequency signal is sent and received between at least two vehicle based transceivers and the multiple fixed terrestrial reference transceivers to determine location and orientation of a vehicle within an area defined by the multiple fixed terrestrial reference transceivers”; [0045] “Example 1 includes a vehicle navigation system including at least two vehicle mounted radio frequency transceivers spaced apart from one another on a vehicle, a plurality of reference devices to place at a plurality of fixed terrestrial reference locations, to define a circumference of a navigation area, wherein each reference device includes a fixed radio frequency transceiver to interact with the vehicle mounted radio frequency transceivers and with the other reference devices of the plurality of reference devices, and a calibration system located on the plurality of reference devices, wherein a location error between the plurality of reference devices is tracked and used to calibrate actual locations of the plurality of reference devices and the at least two vehicle mounted radio frequency transceivers within the navigation area”, for the benefit of overcoming Global Positioning Systems (GPS) limitations, such as satellite interference from objects such as tree cover, cross checking signals to ensure reliability and accuracy of a position measurement.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify a method for distribution of traffic information disclosed by Offenhaeuser  to include for use with multiple RF signals transmitted by multiple sources, and 

REGARDING CLAIM 38, Offenhaeuser in view of Anderson remain as applied above to claim 37, and further, Offenhaeuser also discloses, the multiple sources comprises satellites that are part of Global Navigation Satellite System (GNSS) (Offenhaeuser: [0036] Position information 26 may include GPS coordinates, which come from a GPS receiver in vehicles 12, 14; [0041] In addition, first vehicle 12, i.e., control unit 20, determines the position of first vehicle 12 (e.g., with the aid of GPS), and from that, generates position information 26.).
Offenhaeuser does not explicitly recite the intended use terminology GNSS. However, Offenhaeuser discloses GPS. Which, is satellite based navigation and reads in the functional limitation of the claim.

REGARDING CLAIM 39, Offenhaeuser in view of Anderson remain as applied above to claim 38, and further, Offenhaeuser also discloses, the GNSS is the Global Positioning System (GPS), and wherein the first vehicle comprises a GPS antenna coupled to a GPS receiver for receiving and analyzing the GPS signals (Offenhaeuser: [0036] Position information 26 may include GPS coordinates, which come from a GPS receiver in vehicles 12, 14; [0041] In addition, first vehicle 12, i.e., control unit 20, determines the position of first vehicle 12 (e.g., with the aid of GPS), and from that, generates position information 26.).

REGARDING CLAIM 40, Offenhaeuser in view of Anderson remain as applied above to claim 38, and further, Offenhaeuser also discloses, the GNSS is the GLONASS (GLObal NAvigation Satellite System), the beidou-1, the beidou-2, the Galileo, or the Compass (Offenhaeuser: [0036] Position information 26 may include GPS coordinates, which come from a GPS receiver in vehicles 12, 14; [0041] In addition, first vehicle 12, i.e., control unit 20, determines the position of first vehicle 12 (e.g., with the aid of GPS), and from that, generates position information 26.).
Offenhaeuser does not explicitly recite the intended use terminology of claim 40. However, Offenhaeuser discloses GPS. Which, is satellite based navigation and reads in the functional limitation of the claim.

Claim 46 is rejected under 35 U.S.C. 103 as being unpatentable over Offenhaeuser (US 20180211520 A1) as applied to claim 45 above, and further in view of Toyoda (US 20170057514 A1).

REGARDING CLAIM 46, Offenhaeuser remains as applied above to claim 45, and further, Offenhaeuser does not explicitly disclose, the geolocation is based on W3C Geolocation API.
However, in the same field of endeavor, Toyoda discloses, [0057] “Alternatively or in addition, the navigation system 180 can be based on access point geolocation services, such as using the W3C Geolocation Application Programming Interface (API). With such a system, the 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify a method for distribution of traffic information disclosed by Offenhaeuser to include W3C API taught by Toyoda. One of ordinary skill in the art would have been motivated to make this modification in order to make use of the user's location with greater privacy and accuracy.

Claim 58 is rejected under 35 U.S.C. 103 as being unpatentable over Offenhaeuser (US 20180211520 A1) as applied to claim 56 above, and further in view of Dudar (US 10068485 B2).

REGARDING CLAIM 58, Offenhaeuser remains as applied above to claim 56, and further, Offenhaeuser does not explicitly disclose, the ground vehicle consists of, or comprises, is an autonomous car.
However, in the same field of endeavor, Dudar discloses, “Although illustrated as a sedan, the host vehicle 100 may include any passenger or commercial automobile such as a car, a truck, 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify a method for distribution of traffic information disclosed by Offenhaeuser to include autonomous vehicles taught by Dudar. One of ordinary skill in the art would have been motivated to make this modification in order to easily use when vehicles are traveling/following with other vehicles on a shared roadway.

Claims 61 and 63 are rejected under 35 U.S.C. 103 as being unpatentable over Offenhaeuser (US 20180211520 A1) as applied to claim 1 above, and further in view of Turpin (US 20180032042 A1).

REGARDING CLAIM 61, Offenhaeuser remains as applied the claim 1 above, and further, Offenhaeuser does not explicitly disclose, the first or second vehicle is a buoyant or submerged watercraft adapted to travel on or in water and wherein the watercraft is selected from the group consisting of a ship, a boat, a hovercraft, a sailboat, a yacht, and a submarine.
However, in the ‘controlling devices or systems insofar as characterized by vehicle mechanical features’ field of endeavor, Turpin discloses, [0021] “As used herein, the term 
Although the examiner asserts that the method disclosed by Offenhaeuser is capable of the intended use in aircraft (e.g., ports) or marine-craft (e.g., ports), the examiner has introduced an alternative reference for teaching the claimed elements of claim 61.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify a method for distribution of traffic information disclosed by Offenhaeuser to include controlling mechanical features in a marine environment taught by Turpin. One of ordinary skill in the art would have been motivated to make this modification in order to enable a vehicle to dynamically controlling one or more parameters of the vehicle and a particular task performed using the sensor output data.

REGARDING CLAIM 63, Offenhaeuser remains as applied the claim 1 above, and further, Offenhaeuser does not explicitly disclose, the first or second vehicle is an aircraft adapted to fly in air; wherein the aircraft is a fixed wing or a rotorcraft aircraft; and wherein the aircraft is selected from the group consisting of an airplane, a spacecraft, a glider, a drone, or an Unmanned Aerial Vehicle (UAV).
However, in the ‘controlling devices or systems insofar as characterized by vehicle mechanical features’ field of endeavor, Turpin discloses, [0021] “As used herein, the term “vehicle” refers to one of various types of unmanned or manned vehicles. Unmanned vehicles may be remotely controlled, autonomous, or semi-autonomous. Autonomous (or semi-autonomous) vehicles are capable of sensing their environment and navigating on their own with minimal inputs from a user. Manned vehicles and autonomous vehicles may be periodically controlled by an operator, and thus semi-autonomous. Examples of vehicles suitable for implementing various embodiments include unmanned aerial vehicles (UAVs), including robots or drones; terrestrial vehicles, including automobiles; space-based vehicles, including spacecraft or space probes; and aquatic vehicles, including surface-based or undersea watercraft. Unmanned vehicles are becoming more commonplace in a number of military and commercial applications”, for the benefit of dynamically controlling one or more parameters of the vehicle and a particular task performed using the sensor output data.
Although the examiner asserts that the method disclosed by Offenhaeuser is capable of the intended use in aircraft (e.g., ports) or marine-craft (e.g., ports), the examiner has introduced an alternative reference for teaching the claimed elements of claim 63.
.

Response to Arguments
Applicant's arguments filed 01-02-2022 have been fully considered but they are not persuasive.

The applicant has contended that the term “in response to the second message” in ‘NOT’ an intended use. The examiner respectfully disagrees. A ‘response to a second message’ is an intended use and is not patentable/distinguishable over a prior art because a prior art teaching an equivalent response to a first, third, fourth, fifth, sixth… message reads on the intended use limitation of a second message. The limitation of a ‘second message’ is a design choice/intended use in the absence of an unanticipated result that results in an improvement to the technology. Further, the improvement to the technology would have to be easily ascertained by a skilled practitioner in the art (i.e., paradigm shifting improvement easily recognized by a person having ordinary skill in the art). The examiner also submits the any such “number” message is an intended use.


The examiner respectfully disagrees. Regarding claim 1, the prior art references applied in the rejection of claim 1 under 35 USC §103 are Offenhaeuser (US 20180211520 A1) in view of Korn (US 9632507 B1). Regarding Offenhaeuser (US 20180211520 A1), the prior art of Offenhaeuser is a pre-grant publication. When citing a pre-grant publication, it is done so by referring to a paragraph where pertinent content/equivalent teaching can be found. When citing a US patent, Korn, it is done so by referring to column number(s) and line number(s). The examiner points to claim 1 as an example where Offenhaeuser is cited by referring to the pre-grant publications’ pertinent paragraphs, and where Korn is relied upon (in prior action), the examiner has cited column and line information. For these reasons the examiner asserts that the citations are done so properly. Regarding the applicant’s assertion that the first action on the merits is lacking information or is ‘so uninformative’ appears to be argumentative and without merit. It is the examiners position that sufficient information/citation has been provided for one having ordinary skill in the art to ascertain equivalent teachings relevant to the instant application (see claim 1 above, and further discussion below). 

The applicant has contended that the examiner has failed to provide a definition of the ‘same field’ as required for combining the references.
For clarification of the record, when it is not obvious to one of ordinary skill in the art if prior art combined/applied in a rejection are of the same field/art/technology center, the office will further rely upon classification codes. For clarification, in this case, Offenhaeuser (US 

The applicant has contended that “All words in a claim must be considered in judging the patentability of that claim against the prior art”, including the preamble.
The examiner respectfully disagrees. The office does not have a uniformly applied rule stating that it mandatory for the examiner to address a preamble as a claimed limitation. However, for the purposes of productivity and furthering prosecution of the instant application, the examiner provides the following:
REGARDING THE PREAMBLE OF CLAIM 1, Offenhaeuser (US 20180211520 A1) discloses,
A method for affecting an actuator in a second vehicle (Offenhaeuser:  [0008] The status information may include information about crosswind, ruts, aquaplaning, trailer snaking or loose wheel lug bolts, coefficients of friction of the road. It may also include sharp deceleration, emergency-braking functions (automated emergency brake—AEB) or avoidance of follow-on collisions. [0009] In addition, the method includes: Storing the status information in an electronic map in the central internet server based on the position information. The central internet server collects the status information and stores it, referenced with regard to the specific position information, in a database. This database may be an electronic map. The central internet server may be a single computer, a multicomputer system or a cloud computing device. The central internet server may be a distributed system which provides a central interface for the vehicles. [0010] Further vehicles (and the first vehicle, as well) are able to retrieve the information stored in the electronic map. For example, they may report their present position to the central internet server, which then sends them the status information together with the position information that lies ahead of the vehicle in question on a section of the route which the vehicle is following. [0011] Furthermore, the method includes: Transmitting status information from the electronic map to a second vehicle if the second vehicle moves toward a position that is encoded by position information and for which the status information is stored in the electronic map; and activation of an assist system (i.e., an actuator) in the second vehicle which is designed to warn and/or to assist a driver of the second vehicle with regard to the physical state. Consequently, the second vehicle receives status information about the surroundings it will (soon) be passing through and/or of other vehicles driving ahead of the vehicle. [0012] The status information and the position information may be received and the pertinent assist systems may be activated by a control unit of the second vehicle. This control unit is also able to transmit the status information and position information, as described above. For example, if a preceding first vehicle begins to snake, the driver of a following second vehicle may be informed about it with the aid of steering-wheel vibrations, a warning tone and/or a warning light. For instance, the second vehicle may also be braked automatically if it is approaching a pothole that other first vehicles have already identified; [0046] Vehicle 14 receives information 24, 26, aggregated and/or checked for plausibility, for example, and then (in step S16) activates an assist system or an actuator which warns (visually, acoustically and/or haptically) the driver about an event which status information 24 predicts. It is also possible for the assist system or the actuator to intervene directly in the operating behavior of vehicle 14, for example, by braking vehicle 14.)
in response to a sensor output in a first vehicle (Offenhaeuser:  [0008] The status information may include information about crosswind, ruts, aquaplaning, trailer snaking or loose wheel lug bolts, coefficients of friction of the road. It may also include sharp deceleration, emergency-braking functions (automated emergency brake—AEB) or avoidance of follow-on collisions. [0009] In addition, the method includes: Storing the status information in an electronic map in the central internet server based on the position information. The central internet server collects the status information and stores it, referenced with regard to the specific position information, in a database. This database may be an electronic map. The central internet server may be a single computer, a multicomputer system or a cloud computing device. The central internet server may be a distributed system which provides a central interface for the vehicles. [0010] Further vehicles (and the first vehicle, as well) are able to retrieve the information stored in the electronic map. For example, they may report their present position to the central internet server, which then sends them the status information together with the position information that lies ahead of the vehicle in question on a section of the route which the vehicle is following. [0011] Furthermore, the method includes: Transmitting status information from the electronic map to a second vehicle if the second vehicle moves toward a position that is encoded by position information and for which the status information is stored in the electronic map; and activation of an assist system (i.e., an actuator) in the second vehicle which is designed to warn and/or to assist a driver of the second vehicle with regard to the physical state. Consequently, the second vehicle receives status information about the surroundings it will (soon) be passing through and/or of other vehicles driving ahead of the vehicle. [0012] The status information and the position information may be received and the pertinent assist systems may be activated by a control unit of the second vehicle. This control unit is also able to transmit the status information and position information, as described above. For example, if a preceding first vehicle begins to snake, the driver of a following second vehicle may be informed about it with the aid of steering-wheel vibrations, a warning tone and/or a warning light. For instance, the second vehicle may also be braked automatically if it is approaching a pothole that other first vehicles have already identified; [0046] Vehicle 14 receives information 24, 26, aggregated (note: i.e., including data shared by preceding vehicle(s)) and/or checked for plausibility, for example, and then (in step S16) activates an assist system or an actuator which warns (visually, acoustically and/or haptically) the driver about an event which status information 24 predicts. It is also possible for the assist system or the actuator to intervene directly in the operating behavior of vehicle 14, for example, by braking vehicle 14; [FIG. 2(S16): aggregated information including information from S12, the preceding vehicle.]),
the first and second vehicles located at respective first and second locations and communicating with a server over the Internet via respective first and second wireless networks and (Offenhaeuser: [0033] FIG. 1 shows a system 10 made up of a first vehicle 12, a second vehicle 14 and a central internet server 16, which are connected via the internet. Vehicles 12, 14 are each able to exchange data or information with server 16 via a mobile data connection 18; [FIG. 1]; [Claim 11] A method for distributing traffic information, the method comprising: acquiring status information in a first vehicle, the status information pertaining to a physical state of at least one of: (i) surroundings of the first vehicle, and (ii) the first vehicle; acquiring position information in the first vehicle, the position information encoding a position of the first vehicle at which the status information was determined; transmitting the status information and the position information to a central internet server; storing the status information in an electronic map in the central internet server based on the position information; transmitting status information from the electronic map to a second vehicle if the second vehicle moves toward a position that is encoded by position information and for which the status information is stored in the electronic map; and activating an assist system in the second vehicle which is designed to at least one of warn a driver of the second vehicle with regard to the physical state, and assist a driver of the second vehicle with regard to the physical state.),
for use with a group of vehicles that includes the second vehicle (Offenhaeuser: [0008] The status information may include information about crosswind, ruts, aquaplaning, trailer snaking or loose wheel lug bolts, coefficients of friction of the road. It may also include sharp deceleration, emergency-braking functions (automated emergency brake—AEB) or avoidance of follow-on collisions. [0009] In addition, the method includes: Storing the status information in an electronic map in the central internet server based on the position information. The central internet server collects the status information and stores it, referenced with regard to the specific position information, in a database. This database may be an electronic map. The central internet server may be a single computer, a multicomputer system or a cloud computing device. The central internet server may be a distributed system which provides a central interface for the vehicles. [0010] Further vehicles (and the first vehicle, as well) are able to retrieve the information stored in the electronic map. For example, they may report their present position to the central internet server, which then sends them the status information together with the position information that lies ahead of the vehicle in question on a section of the route which the vehicle is following. [0011] Furthermore, the method includes: Transmitting status information from the electronic map to a second vehicle if the second vehicle moves toward a position that is encoded by position information and for which the status information is stored in the electronic map; and activation of an assist system (i.e., an actuator) in the second vehicle which is designed to warn and/or to assist a driver of the second vehicle with regard to the physical state. Consequently, the second vehicle receives status information about the surroundings it will (soon) be passing through and/or of other vehicles driving ahead of the vehicle. [0012] The status information and the position information may be received and the pertinent assist systems may be activated by a control unit of the second vehicle. This control unit is also able to transmit the status information and position information, as described above. For example, if a preceding first vehicle begins to snake, the driver of a following second vehicle may be informed about it with the aid of steering-wheel vibrations, a warning tone and/or a warning light. For instance, the second vehicle may also be braked automatically if it is approaching a pothole that other first vehicles have already identified; [0046] Vehicle 14 receives information 24, 26, aggregated (note: i.e., including data shared by preceding vehicle(s)) and/or checked for plausibility, for example, and then (in step S16) activates an assist system or an actuator which warns (visually, acoustically and/or haptically) the driver about an event which status information 24 predicts. It is also possible for the assist system or the actuator to intervene directly in the operating behavior of vehicle 14, for example, by braking vehicle 14; [FIG. 2(S16): aggregated information including information from S12, the preceding vehicle.]; [0033] FIG. 1 shows a system 10 made up of a first vehicle 12, a second vehicle 14 and a central internet server 16, which are connected via the internet. Vehicles 12, 14 are each able to exchange data or information with server 16 via a mobile data connection 18; [FIG. 1]; [Claim 11] A method for distributing traffic information, the method comprising: acquiring status information in a first vehicle, the status information pertaining to a physical state of at least one of: (i) surroundings of the first vehicle, and (ii) the first vehicle; acquiring position information in the first vehicle, the position information encoding a position of the first vehicle at which the status information was determined; transmitting the status information and the position information to a central internet server; storing the status information in an electronic map in the central internet server based on the position information; transmitting status information from the electronic map to a second vehicle if the second vehicle moves toward a position that is encoded by position information and for which the status information is stored in the electronic map; and activating an assist system in the second vehicle which is designed to at least one of warn a driver of the second vehicle with regard to the physical state, and assist a driver of the second vehicle with regard to the physical state.) the method comprising:


The examiner respectfully disagrees. When elements are not explicitly disclosed in a single line or paragraph, it may be required of the examiner and applicant to read and interpret a discussion of the prior art and its functions over more than a single line, entry, or paragraph because the prior art teaching may be in discussion form spanning more than a single line, entry, or paragraph (which is often the case when a US application is a translation of a foreign application, such as prior art reference Offenhaeuser (US 20180211520 A1)). The examiner has provided a thorough citation of pertinent paragraphs within the relevant art, Offenhaeuser (US 20180211520 A1), to provide context and insight as to the disclosed method/functionality taught by the prior art relied upon for the rejection of claim 1 under 35 USC §103. It is the examiners position that the applicant’s assertions are argumentative and without merit. For the purposes of progressing prosecution and for further clarification, as cited above:
REGARDING CLAIM 1 Offenhaeuser discloses:
receiving, at the first vehicle, sensor data from the sensor (Offenhaeuser: [0007] According to one specific embodiment of the present invention, the method includes: Acquiring status information in a first vehicle, the status information pertaining to a physical state of the surroundings and/or of the first vehicle (note: because this is not accomplished via manual entry/input by a user, it is implied that this is accomplished automatically via data collected via a sensor system); acquiring position information of the first vehicle in the first vehicle, the position information encoding a position of the first vehicle at which the status information was determined; and transmitting the status information and the position information to a central internet server. These functions may be carried out by a control unit in the first vehicle. For example, the on-board computer or an ESP assist (vehicle dynamics control, electronic stability program) contained in it collects status information about crosswind, rolling motions, friction behavior of the wheels on the road, etc. This information is augmented with position information from a GPS system, for instance, and transmitted via a mobile data connection to the central internet server. Consequently, position information may include GPS coordinates. [0008] The status information may include information about crosswind, ruts, aquaplaning, trailer snaking or loose wheel lug bolts, coefficients of friction of the road. It may also include sharp deceleration, emergency-braking functions (automated emergency brake—AEB) or avoidance of follow-on collisions. [0009]...the method includes...status information in an electronic map in the central internet server based on the position information. The central internet server collects the status information and stores it, referenced with regard to the specific position information, in a database; [0021] According to one specific embodiment of the present invention, in addition, time information is transmitted to the central internet server, the time information encoding when the status information was acquired. In the case of temporary events like crosswind or snaking, the electronic map may then be updated accordingly and/or the status information in the electronic map may also be erased again if it is no longer current. [0022] According to one specific embodiment of the present invention, control parameters for assist systems are adapted in the second vehicle based on the status information transmitted to the second vehicle. For instance, in response to a danger of skidding (low coefficients of friction), various assist systems such as ESP or a distance-keeping system may be set to be more sensitive. [0023] According to one specific embodiment of the present invention, the status information pertains to physical properties appearing temporarily in the environment. This may be visibility, temperature, wind or precipitation, for instance. After a predetermined time has elapsed since the status information was acquired and/or entered into the electronic map, it may be erased from the electronic map...[0027] According to one specific embodiment of the present invention, the status information is calculated from sensor data of sensors located in the first vehicle. The first vehicle may be used as sensor, so to speak, in order to determine crosswind, ruts, aquaplaning, trailer snaking or loose wheel lug bolts as status information. For example, algorithms and sensors already available in the ESP may be used for this purpose; [0039] FIG. 2 shows a flow chart that illustrates a method which may be implemented by the system from FIG. 1. [0040] In step S10, sensors of first vehicle 12, such as rotational-speed sensors at the wheels, acceleration sensors and/or position sensors of the vehicle or perhaps an external-temperature sensor, acquire sensor information, which is then evaluated by control unit 20 to form status information 24. For example, an ABS assist is able to determine coefficients of friction of the road or aquaplaning events and/or an STM assist may determine a snaking event of the first vehicle. [0041] In addition, first vehicle 12, i.e., control unit 20, determines the position of first vehicle 12 (e.g., with the aid of GPS), and from that, generates position information 26. [0042] Status information 24 and position information 26 is then transmitted via mobile data connection 18 to server 16; [Claim 20] The method as recited in claim 11, wherein the status information is calculated from sensor data of sensors located in the first vehicle.)

The applicant has contended that the cited entries, in the prior office action of record, do not disclose “vehicle identifier” and “sending of such an identifier”. The examiner respectfully disagrees. Again, as cited above:
REGARDING CLAIM 1, Offenhaeuser (US 20180211520 A1) discloses:
sending, by the first vehicle (Offenhaeuser: [0010] Further vehicles (and the first vehicle, as well) … they may report their present position to the central internet server, which then sends them the status information together with the position information that lies ahead of the vehicle in question on a section of the route which the vehicle is following; [FIG. 1 (18)]; [FIG. 2(S12)]; …acquiring status information in a first vehicle, the status information pertaining to a physical state of the surroundings and/or of the first vehicle; acquiring position information in the first vehicle which encodes a position of the first vehicle at which the status information was determined; transmitting the status information and the position information to a central internet server; [0007]…Acquiring status information in a first vehicle, the status information pertaining to a physical state of the surroundings and/or of the first vehicle; acquiring position information of the first vehicle in the first vehicle, the position information encoding a position of the first vehicle at which the status information was determined; and transmitting the status information and the position information to a central internet server…  This information is augmented with position information from a GPS system, for instance, and transmitted via a mobile data connection to the central internet server; [0014] According to one specific embodiment of the present invention, a plurality of first vehicles acquire status information and transmit it together with position information to the central internet server. In this way, an electronic map may be set up, by the fact that a plurality of vehicles transmit their, e.g., geocoded information to a central internet server; [0041] In addition, first vehicle 12, i.e., control unit 20, determines the position of first vehicle 12 (e.g., with the aid of GPS), and from that, generates position information 26. [0042] Status information 24 and position information 26 is then transmitted via mobile data connection 18 to server 16; [Claim 12] The method as recited in claim 11, wherein a plurality of first vehicles acquire status information and transmit the status information together with position information to the central internet server, and the central internet server compares to each other status information which is recorded at the same position in the electronic map at sending, by the first vehicle, a first message that comprises the sensor data, the first vehicle identifier, and the first vehicle location, to the server over the Internet via the first wireless network; least one of: (i) to check the status information for plausibility, and (ii) to aggregate the status information.),
a first message that comprises the sensor data (Offenhaeuser: [0027] According to one specific embodiment of the present invention, the status information is calculated from sensor data of sensors located in the first vehicle. The first vehicle may be used as sensor, so to speak, in order to determine crosswind, ruts, aquaplaning, trailer snaking or loose wheel lug bolts as status information. For example, algorithms and sensors already available in the ESP may be used for this purpose; [0040] In step S10, sensors of first vehicle 12, such as rotational-speed sensors at the wheels, acceleration sensors and/or position sensors of the vehicle or perhaps an external-temperature sensor, acquire sensor information, which is then evaluated by control unit 20 to form status information 24. For example, an ABS assist is able to determine coefficients of friction of the road or aquaplaning events and/or an STM assist may determine a snaking event of the first vehicle.),
the first vehicle identifier (Offenhaeuser: A method for distributing traffic information includes acquiring status information in a first vehicle, the status information pertaining to a physical state of the surroundings and/or of the first vehicle; acquiring position information in the first vehicle which encodes a position of the first vehicle at which the status information was determined; transmitting the status information and the position information to a central internet server; storing the status information in an electronic map in the central internet server based on the position information; [0007] According to one specific embodiment of the present invention, the method includes: Acquiring status information in a first vehicle, the status information pertaining to a physical state of the surroundings and/or of the first vehicle; acquiring position information of the first vehicle in the first vehicle, the position information encoding a position of the first vehicle at which the status information was determined; and transmitting the status information and the position information to a central internet server. These functions may be carried out by a control unit in the first vehicle. For example, the on-board computer or an ESP assist (vehicle dynamics control, electronic stability program) contained in it collects status information about crosswind, rolling motions, friction behavior of the wheels on the road, etc. This information is augmented with position information from a GPS system, for instance, and transmitted via a mobile data connection to the central internet server. Consequently, position information may include GPS coordinates; [0010] Further vehicles (and the first vehicle, as well) are able to retrieve the information stored in the electronic map. For example, they may report their present position to the central internet server, which then sends them the status information together with the position information that lies ahead of the vehicle in question on a section of the route which the vehicle is following; [0013] The first vehicle, the central server and the second vehicle may be networked via the internet. The first vehicle and the second vehicle may be connected to the central internet server via a mobile internet connection, and may transmit the status information and the position information via the internet connection. All in all, vehicles networked in this way are better able to predict events and conditions, and therefore are also better able to avoid them. This may bring with it a marked improvement in driving comfort and driving safety; [0014] According to one specific embodiment of the present invention, a plurality of first vehicles acquire status information and transmit it together with position information to the central internet server. In this way, an electronic map may be set up, by the fact that a plurality of vehicles transmit their, e.g., geocoded information to a central internet server; [0026] According to one specific embodiment of the present invention, a position of status information which relates to an operating behavior of the first vehicle is updated in the electronic map based on a velocity and/or a present position of the first vehicle. For example, the position of the snaking vehicle may be transmitted, updated based on its movement data, to a following vehicle….) (note: in this case, position and geocoded information is interpreted as “vehicle identifier” information for both first and second vehicle),
and the first vehicle location (Offenhaeuser: A method for distributing traffic information includes acquiring status information in a first vehicle, the status information pertaining to a physical state of the surroundings and/or of the first vehicle; acquiring position information in the first vehicle which encodes a position of the first vehicle at which the status information was determined; transmitting the status information and the position information to a central internet server; storing the status information in an electronic map in the central internet server based on the position information; [0007] According to one specific embodiment of the present invention, the method includes: Acquiring status information in a first vehicle, the status information pertaining to a physical state of the surroundings and/or of the first vehicle; acquiring position information of the first vehicle in the first vehicle, the position information encoding a position of the first vehicle at which the status information was determined; and transmitting the status information and the position information to a central internet server. These functions may be carried out by a control unit in the first vehicle. For example, the on-board computer or an ESP assist (vehicle dynamics control, electronic stability program) contained in it collects status information about crosswind, rolling motions, friction behavior of the wheels on the road, etc. This information is augmented with position information from a GPS system, for instance, and transmitted via a mobile data connection to the central internet server. Consequently, position information may include GPS coordinates; [0010] Further vehicles (and the first vehicle, as well) are able to retrieve the information stored in the electronic map. For example, they may report their present position to the central internet server, which then sends them the status information together with the position information that lies ahead of the vehicle in question on a section of the route which the vehicle is following; [0013] The first vehicle, the central server and the second vehicle may be networked via the internet. The first vehicle and the second vehicle may be connected to the central internet server via a mobile internet connection, and may transmit the status information and the position information via the internet connection. All in all, vehicles networked in this way are better able to predict events and conditions, and therefore are also better able to avoid them. This may bring with it a marked improvement in driving comfort and driving safety; [0014] According to one specific embodiment of the present invention, a plurality of first vehicles acquire status information and transmit it together with position information to the central internet server. In this way, an electronic map may be set up, by the fact that a plurality of vehicles transmit their, e.g., geocoded information to a central internet server; [0026] According to one specific embodiment of the present invention, a position of status information which relates to an operating behavior of the first vehicle is updated in the electronic map based on a velocity and/or a present position of the first vehicle. For example, the position of the snaking vehicle may be transmitted, updated based on its movement data, to a following vehicle….),
to the server over the Internet via the first wireless network (Offenhaeuser: A method for distributing traffic information includes acquiring status information in a first vehicle, the status information pertaining to a physical state of the surroundings and/or of the first vehicle; acquiring position information in the first vehicle which encodes a position of the first vehicle at which the status information was determined; transmitting the status information and the position information to a central internet server; storing the status information in an electronic map in the central internet server based on the position information)

The applicant has contended that Offenhaeuser (US 20180211520 A1) fails to disclose “selecting, by the server, the second vehicle from the group based on the second vehicle location”.
The examiner respectfully disagrees. For further clarification:
REGARDING CLAIM 1, Offenhaeuser (US 20180211520 A1) discloses:
selecting, by the server, the second vehicle from the group based on the second vehicle location, in response to the receiving of the first message (Offenhaeuser: [0009] the method includes...status information in an electronic map in the central internet server based on the position information. The central internet server collects the status information and stores it, referenced with regard to the specific position information, in a database. This database may be an electronic map...[0010] Further vehicles (and the first vehicle, as well) are able to retrieve the information stored in the electronic map. For example, they may report their present position to the central internet server, which then sends them the status information together with the position information that lies ahead of the vehicle in question on a section of the route which the vehicle is following. [0011] Furthermore, the method includes: Transmitting status information from the electronic map to a second vehicle if the second vehicle moves toward a position that is encoded by position information and for which the status information is stored in the electronic map; and activation of an assist system (i.e., an actuator) in the second vehicle which is designed to warn and/or to assist a driver of the second vehicle with regard to the physical state. Consequently, the second vehicle receives status information about the surroundings it will (soon) be passing through and/or of other vehicles driving ahead of the vehicle. [0012] The status information and the position information may be received and the pertinent assist systems may be activated by a control unit of the second vehicle. This control unit is also able to transmit the status information and position information, as described above. For example, if a preceding first vehicle begins to snake, the driver of a following second vehicle may be informed about it with the aid of steering-wheel vibrations, a warning tone and/or a warning light. For instance, the second vehicle may also be braked automatically if it is approaching a pothole that other first vehicles have already identified; [0044] Server 16 subsequently makes aggregated information 22 available to vehicles 12, 14 again. In addition, supplementary information may be generated which likewise may then be made available. For example, the crosswind intervention may be supplemented by the wind direction. [0045] In step S14, second vehicle 14 reports its position (e.g., via position information 26) to server 16, and it sends vehicle 14 status information 24 which is stored in electronic map 28 and is assigned to positions that vehicle 14 is approaching. For example, this may be a 10m-15m portion of the route which vehicle 14 will cover during the next minute. [0046] Vehicle 14 receives information 24, 26, aggregated and/or checked for plausibility, for example, and then (in step S16) activates an assist system or an actuator which warns (visually, acoustically and/or haptically) the driver about an event which status information 24 predicts. It is also possible for the assist system or the actuator to intervene directly in the operating behavior of vehicle 14, for example, by braking vehicle 14. [0047] For instance, the parameters for a vehicle motion control may be adapted in keeping with received information 24, 26.)

The applicant contended that the prior art of Offenhaeuser (US 20180211520 A1) does not disclose “sending, by the server over the Internet, a second message to the second vehicle, in response the received sensor data from the first vehicle”.
The examiner respectfully disagrees. For clarification:
REGARDING CLAIM 1, Offenhaeuser (US 20180211520 A1) discloses:
sending, by the server over the Internet, a second message to the second vehicle in response to the receiving of the first message (Offenhaeuser: [0009] In addition, the method includes: Storing the status information in an electronic map in the central internet server based on the position information. The central internet server collects the status information and stores it, referenced with regard to the specific position information, in a database. This database may be an electronic map. The central internet server may be a single computer, a multicomputer system or a cloud computing device. The central internet server may be a distributed system which provides a central interface for the vehicles. [0010] Further vehicles (and the first vehicle, as well) are able to retrieve the information stored in the electronic map. For example, they may report their present position to the central internet server, which then sends them the status information together with the position information that lies ahead of the vehicle in question on a section of the route which the vehicle is following. [0011] Furthermore, the method includes: Transmitting status information from the electronic map to a second vehicle if the second vehicle moves toward a position that is encoded by position information and for which the status information is stored in the electronic map; and activation of an assist system (i.e., an actuator) in the second vehicle which is designed to warn and/or to assist a driver of the second vehicle with regard to the physical state. Consequently, the second vehicle receives status information about the surroundings it will (soon) be passing through and/or of other vehicles driving ahead of the vehicle. [0012] The status information and the position information may be received and the pertinent assist systems may be activated by a control unit of the second vehicle. This control unit is also able to transmit the status information and position information, as described above. For example, if a preceding first vehicle begins to snake, the driver of a following second vehicle may be informed about it with the aid of steering-wheel vibrations, a warning tone and/or a warning light. For instance, the second vehicle may also be braked automatically if it is approaching a pothole that other first vehicles have already identified; [0044] Server 16 subsequently makes aggregated information 22 available to vehicles 12, 14 again. In addition, supplementary information may be generated which likewise may then be made available. For example, the crosswind intervention may be supplemented by the wind direction. [0045] In step S14, second vehicle 14 reports its position (e.g., via position information 26) to server 16, and it sends vehicle 14 status information 24 which is stored in electronic map 28 and is assigned to positions that vehicle 14 is approaching. For example, this may be a 10m-15m portion of the route which vehicle 14 will cover during the next minute. [0046] Vehicle 14 receives information 24, 26, aggregated and/or checked for plausibility, for example, and then (in step S16) activates an assist system or an actuator which warns (visually, acoustically and/or haptically) the driver about an event which status information 24 predicts. It is also possible for the assist system or the actuator to intervene directly in the operating behavior of vehicle 14, for example, by braking vehicle 14. [0047] For instance, the parameters for a vehicle motion control may be adapted in keeping with received information 24, 26.) (note: In this case, fishtale, pothole, crosswind, and other predicted events are interpreted as a first, “second”, third, fourth… “message”. Further, for applicant clarification, fishtale, pothole, crosswind, and other predicted events are from information transmitted to a server from a first vehicle. Thus, discloses “in response to the receiving of the first message” (plurality of messages)).

The applicant has invoked improper rational. However, the examiner, with deference and respect, does not agree with the applicant’s assertions. The applicant has contended that the prior art of Korn (US 9632507 B1) cannot be combined with primary reference Offenhaeuser (US 20180211520 A1) because Korn is in reference to platooning.
While Offenhaeuser does not explicitly recite “platooning”, the examiner, with deference and respect, does not agree with the applicant’s assertions.
The examiner maintains that there is proper rational for combining Offenhaeuser (US 20180211520 A1) in view of Korn (US 9632507 B1) for the rejection of applicable claims under 35 USC §103 for further teachings because:
All vehicles traveling in proximity to one another, on a single lane road or a multilane highway, under the broadest 
Further, in figure 1 of US Pre-grant Publication Offenhaeuser (US 20180211520 A1) two vehicles can be observed “platooning”.
Yet further, US Pre-grant Publication Offenhaeuser (US 20180211520 A1) discloses, “[0045] … second vehicle reports its position…this may be a 10m-15m (note: platooning) portion of the route which vehicle will cover during the next minute”, “[0011] and activation of an assist system (i.e., an actuator) in the second vehicle which is designed to warn and/or to assist a driver of the second vehicle with regard to the physical state. Consequently, the second vehicle receives status information about the surroundings it will (soon) be passing through and/or of other vehicles driving ahead of the vehicle (note: platooning). [0012]…if a preceding first vehicle begins to snake, the driver of a following second vehicle may be informed about it with the aid of steering-wheel vibrations (note: platooning), a warning tone and/or a warning light. For instance, the second vehicle may also be braked automatically if it is approaching a pothole that other first vehicles have already identified.”, (also see ¶0046), which implicitly discloses “platooning” (preceding first vehicle begins to snake) and avoiding colliding a pothole, etc. Thus, Korn disclosing “and assist a drive with collision avoidance” is in harmony with the primary reference of Offenhaeuser as well as the instant application.
Lastly, see classification relationships and combining art above.

The applicant has contended that it is not clear and illogical that the SAME quotation can support two contrasting limitations.
However, the examiner, with deference and respect, does not agree with the applicant’s assertions.
Korn (US 9632507 B1) discloses, “Referring first to FIG. 1, a vehicle platooning control system 100 as disclosed herein may be provided with respect to at least a first vehicle 112a and a second vehicle 112b. In certain embodiments, the vehicle platooning control aspects may be implemented solely via components residing upon the vehicles themselves. In other embodiments, the vehicles may each be configured to communicate not only with each other but further via a 
“The term “communications network” as used herein with respect to data communication between two or more parties or otherwise between communications network interfaces associated with two or more parties may refer to any one of, or a combination of any two or more of, telecommunications networks (whether wired, wireless, cellular or the like), a global network such as the Internet, local networks, network links, Internet Service Providers (ISP's), and intermediate communication interfaces” (Col. 11, Ln. 32-40).
The preceding quotes from Korn are interpreted as teaching a multitude of network options, that when used in combination, can either be same/identical, or different. The disclosed quote teaches being capable of the intended use of same or different. Which, reads on the intended use claims of using same/identical networks or differing networks, because, Korn contains all of the structural elements needed for the intended use and is capable of performing the intended use, thus, it meets the claimed limitations.


Regarding claim 5, Korn (US 9632507 B1) discloses, as cited above, and in the prior office action of record:
“The term “communications network” as used herein with respect to data communication between two or more parties or otherwise between communications network interfaces associated with two or more parties may refer to any one of, or a combination of any two or more of, telecommunications networks (whether wired, wireless, cellular or the like), a global network such as the Internet, local networks, network links, Internet Service Providers (ISP's), and intermediate communication interfaces” (Col. 11, Ln. 32-40).
Wherein, WWAN (Large) (Wireless wide area network: a form of wireless network large in size), WLAN (Medium) (a wireless computer network that links two or more devices using wireless communication to form a local area network), or WPAN (Small) (a wireless computer network that links two or more devices using wireless communication to form a local area network) can only be “telecommunications networks (whether wired, wireless, cellular or the like), a global network such as the Internet, 
Further, when the office is mapping prior art during examination of an application, the office is not trying to match words per se, but match ideas and teachings. It is the examiners assertion that “telecommunications networks (whether wired, wireless, cellular or the like), a global network such as the Internet, local networks, network links, Internet Service Providers (ISP's), and intermediate communication interfaces” clearly discloses “WWAN, WLAN, or WPAN” to one of ordinary skill in the art/a skilled practitioner in the art.
Regarding “proper rationale or motivation “WHY” the Offenhaeuser reference should be modified”, please see § “Regarding claim 3” above (supra).

The applicant has contended Claim 16 depends from claim 15 and defines that the method " further comprising: sending, by the second vehicle to the server, the estimated geographical location of the second vehicle; and receiving and storing, by the server, the received estimated geographical location of the second vehicle." Examiner disagrees.
Offenhaeuser (US 20180211520 A1) discloses,
[FIG. 2] sending, by the second vehicle to the server, the estimated geographical location of the second vehicle can be observed (S14).
[0045] In step S14, second vehicle 14 reports its position (e.g., via position information 26) to server 16, and it sends vehicle 14 status information 24 which is stored in electronic map 28 and is assigned to positions that vehicle 14 is approaching. For example, this may be a 10m-15m portion of the route which vehicle 14 will cover during the next minute.
[0009] In addition, the method includes: Storing the status information in an electronic map in the central internet server based on the position information. The central internet server collects the status information and stores it, referenced with regard to the specific position information, in a database. This database may be an electronic map. The central internet server may be a single computer, a multicomputer system or a cloud computing device. The central 
[0036] Position information 26 may include GPS coordinates, which come from a GPS receiver in vehicles 12, 14. [0037] Central internet server 16, which may be provided by a cloud computing device, for example, generates an electronic map 28 from received data packets 22. For instance, this may be a database, in which the status information 24 is filed and stored together with associated position information 26. [0038] In addition, internet server 16 may be connected via the internet to other services or servers 30, such as a weather service or the computer of an agency, for instance. [0039] FIG. 2 shows a flow chart that illustrates a method which may be implemented by the system from FIG. 1;
[0045] In step S14, second vehicle 14 reports its position (e.g., via position information 26) to server 16, and it sends vehicle 14 status information 24 which is stored in electronic map 28 and is assigned to positions that vehicle 14 is approaching. For example, this may be a 10m-15m portion of the route which vehicle 14 will cover during the next minute.


As cited above (see claim 24), Offenhaeuser discloses the limitations of claim 24, and, further discloses [0014] “…a plurality of first vehicles”, which discloses multiple vehicles including, or more than, three (third) vehicle. Further, the limitation of claim 24 is duplication of prior steps, and Offenhaeuser (US 20180211520 A1) is capable of the duplication of steps/parts.

The applicant has contended, regarding claim 21, that Offenhaeuser (US 20180211520 A1) does not disclose "the selecting of the second vehicle from the group is based on estimated distance between the first and second vehicles being less than 1 meter, 2 meters, 5 meters, 10 meters, 2 0 meters, 30 meters, 50 meters, 100 meters, 200 meters, 300 meters, 500 meters, 1 kilometer, 2 kilometers, 3 kilometers, 5 kilometers, 10 kilometers, 20 kilometers, 50 kilometers, or 100 kilometers. The Action is further based on that "In this case "For example, if a preceding first vehicle begins to snake, the driver of a following second vehicle may be informed about it with the aid of steering-wheel vibrations, a warning tone and/or a warning light" is interpreted as a collision risk distance less than 100km”. The examiner respectfully disagrees.
[0011] the second vehicle receives status information about the surroundings it will (soon) be passing through and/or of other vehicles driving ahead of the vehicle; [0012] The status information and the position information may be received and the pertinent assist systems may be activated by a control unit of the second vehicle. This control unit is also able to transmit the status information and position information, as described above. For example, if a preceding first vehicle begins to snake, the driver of a following second vehicle may be informed about it with the aid of steering-wheel vibrations, a warning tone and/or a warning light. For instance, the second vehicle may also be braked automatically if it is approaching a pothole that other first vehicles have already identified; [0025] According to one specific embodiment of the present invention, the status information relates to an operating behavior of the first vehicle. This may be snaking or sharp braking, for example; [0045] In step S14, second vehicle 14 reports its position (e.g., via position information 26) to server 16, and it sends vehicle 14 status information 24 which is stored in electronic map 28 and is assigned to positions that vehicle 14 is approaching. For example, this may be a 10m-15m portion of the route which vehicle 14 will cover during the next minute; which, at least, implicitly implies these vehicles are in a relevant proximity to one another (“preceding first vehicle begins to snake”, and providing alerts and braking [at least ¶0008]), otherwise the data transferred, and corresponding alerts, to any number of vehicles wouldn’t be relevant.

The applicant has contended: First, this is not a 'mere duplication', since it is not stated that the addition actuator is identical to the first recited one. Second, the Action fails to show a 
The examiner respectfully disagrees. As cited above, Offenhaeuser (US 20180211520 A1) discloses: [0046] Vehicle 14 receives information 24, 26, aggregated and/or checked for plausibility, for example, and then (in step S16) activates an assist system or an actuator which warns (visually, acoustically and/or haptically) the driver about an event which status information 24 predicts. It is also possible for the assist system or the actuator to intervene directly in the operating behavior of vehicle 14, for example, by braking vehicle 14.

Regarding claim 27, the applicant has contended: First, this is not a duplication of parts since it is not stated that the addition actuator or the third vehicle is identical to the first recited one. Second, the Action fails to show a prior art with two vehicles or two actuators, and in particular two vehicles / actuators that are affected by the SAME message.
The examiner respectfully disagrees. As cited above (see claims 27 and 1), because Offenhaeuser (US 20180211520 A1) discloses all of the claimed elements of claim 1 (which are duplicated in claim 27), Offenhaeuser is considered capable of repeating the method/steps for another plurality of vehicles.

Applicant’s arguments with respect to the claim(s) cited below have been considered but are moot because new grounds, motivations, citations, or references have been cited for matter specifically challenged in the argument.



Claim 6 defines that the method is " for use with a threshold value, wherein the sending of the first message, by the first vehicle to the server, is in response to the sensor data being above or below the threshold value.".
Further, ALL the cited paragraphs of the Offenhaeuser reference involve the vehicle that receive information from the server, and NOT the first vehicle that sends information to the server. Furthermore, none of the cited paragraphs of the Offenhaeuser reference teaches any sending of any message in response to the threshold as recited in the claim.

Claim 7 depends from claim 6 and further defines that" the sending of the first message, by the first vehicle to the server, is only in response to the sensor data being above or below the threshold value.". Further, ALL the cited paragraphs of the Offenhaeuser reference involve the vehicle that receive information from the server, and NOT the first vehicle that sends information to the server. Furthermore, none of the cited paragraphs of the Offenhaeuser reference teaches any sending of any message in response to the threshold as recited in the claim.

Claim 18 depends from claim 17 and defines that " the selecting of the second vehicle from the group is based on estimating that the first and second vehicles are in the same area." It is respectfully submitted that none of the cited paragraphs teaches selecting from any group 

Claim 19 depends from claim 18 and defines that " the first and second vehicles are estimated to be in the same region, city, street, ZIP code, latitude, or longitude.". The rejection is based on than quoting paragraphs 0010, 0011, 0012, 0013 and 0017 of the Offenhaeuser reference. The Action is further based on that "other vehicles driving ahead of the vehicle" is interpreted as "the first and second vehicles are estimated to be in the same region, city, street, ZIP code, latitude, or longitude". The Action seems to admit that none of the recited alternatives is taught by the quoted paragraphs. It is respectfully submitted that such interpretation is baseless and improper. Not only that the rejection does not explain which of the recited alternatives (region, city, street, ZIP code, latitude, or longitude) is considered to be equated, leaving it for speculation, but it is also noted that "Claim language should be read in light of the Specification, as it would be interpreted by one of ordinary skill in the art".

Claim 20 depends from claim 18 and defines that " the selecting of the second vehicle from the group is based on estimating the distance between the first and second vehicles.". It is respectfully submitted that none of the quoted paragraphs teaches any group action of 'selecting' in general, selecting from a of vehicles in particular, and furthermore not any selecting that is based on any distance.



Claim 31 defines that " ... the sensor is operative to sense a traffic collision, a stopping, or over speeding, of the first vehicle.". The Action is based on the teaching from the Korn reference, which is the secondary reference. However, the Action fails to provide a proper rationale or motivation WHY the Offenhaeuser reference should be modified with the limitation of this claim.

Claim 45 depends from claim 36 and defines that " the geographical location is estimated, by the first vehicle, using, or based on, geolocation." (Emphasis added). The Action seems to be based on using GPS, which is different in type from any geolocation as recited.

Claim 66 defines that "the sensor or the actuator is mounted onto, is attached to, is part of, or is integrated with a rear or front view camera, chassis, lighting system, headlamp, door, car glass, windscreen, side or rear window, glass panel roof, hood, bumper, cowling, dashboard, fender, quarter panel, rocker, or a spoiler of the vehicle.". The Action is based on equating the chassis to wheels "rotational-speed sensors at the wheels" is interpreted as "the sensor or the actuator is mounted onto, is attached to, is part of, or is integrated with respectfully submitted that wheels a chassis" are NOT part It of is the chassis.



Regarding claim 75, the applicant has contended that the action fails to provide a proper rationale or motivation WHY the Offenhaeuser reference should be modified with the limitation of this claim It is noted that the in claim 1 the Korn reference was cited to supplement Actuation the missing limitation of taught by Korn", motivated by "automatic brake " in order to maintain a safe following distance and assist a drive with collision avoidance". Both the imported limitation and the stated motivation are NOT relevant to the limitation in claim 75.

Regarding claim 76, the applicant has contended that the action fails to provide a proper rationale or motivation WHY the Offenhaeuser reference should be modified with the limitation of this claim It is noted that the in claim 1 the Korn reference was cited to supplement Actuation the missing limitation of taught by Korn", motivated by "automatic brake " in order to maintain a safe following distance and assist a drive with collision avoidance". Both the imported limitation and the stated motivation are NOT relevant to the limitation in claim 76.



The applicant has invoked non-analogous reference of the Binder reference, teaching ZigBee protocol.

Claim 8 recites that" the receiving of the sensor data from the sensor and the sending of the first message to the server over the Internet via the first wireless network is performed periodically by the first vehicle every time period.". The Action is based on the disclosure in the Binder reference of the ZigBee protocol. First, in the cited paragraph the ZigBee is described as a technology "suited for periodic or intermittent data or a single signal transmission from a sensor or input device". Hence, this technology may be used for communication with the sensor, but is NOT applicable to the recited sending from a vehicle. Second, the cited paragraph clearly teaches that ZigBee is used in: personal "Applications include wireless meters with in-home-displays, area networks", switches, and that light electrical and other consumer and industrial equipment that require short-range wireless transfer of data at relatively low rates.". This is clearly not relevant, and actually teaches away, from any usage in a vehicle, that is clearly NOT a ,, personal. area networks" (Emphasis added), and is further NOT "Applications include wireless displays, light and 

The rationale for combination with the Binder reference is stated as: " in order to create a predictable periodic data transfer rate to estimate battery life" (Emphasis added). It is not clear, and logically and technically incorrect, that periodic data transfer is related in any way to any estimation in general, and estimating of battery life in particular.

The rationale for combination with the Binder reference is stated as: " in order to create a predictable periodic data transfer rate to estimate battery life" (Emphasis added). It is noted 

Claim 9 recites that " ... the time period is less than 1 second, 2 seconds, 5 seconds, 10 seconds, 20 seconds, 30 seconds, 50 seconds, 100 seconds, 1 minute, 2 minutes, 5 minutes, 10 minutes, 22 minutes, 30 minutes, 50 minutes, 100 minutes, 1 hour, 2 hours, 5 hours, 10 hours, 20 hours, 30 hours, 50 hours, 100 hours, 1 day, 2 days, 5 days, 10 days, 22 days, 30 days, 50 days, or 100 days."… uninformative…Further, while the quoted paragraph merely mentions by passing the term 'periodic', it does NOT disclose any time period in general, and any of the recited periods in particular.

Claim 10 recites that " the time period is more than 1 second, 2 seconds, 5 seconds, 10 seconds, 20 seconds, 30 seconds, 50 seconds, 100 seconds, 1 minute, 2 minutes, 5 minutes, 10 minutes, 22 minutes, 30 minutes, 50 minutes, 100 minutes, 1 hour, 2 hours, 5 hours, 10 hours, 20 hours, 30 hours, 50 hours, 100 hours, 1 day, 2 days, 5 days, 10 days, 22 days, 30 days, 50 days, or 100 days.". The Action merely quote paragraph 0011 from the Binder reference, and clearly the procedural burden is not satisfied in this rejection since the " rejection is so uninformative that it prevents the applicant from recognizing and seeking to counter the grounds for rejection." [In re Jung, 637 F.3d 1356, 1362 (Fed. Cir. 2011). Further, while the quoted paragraph merely mentions by passing the term 'periodic', it does NOT disclose any time period in general, and any of the recited periods in particular.

Claim 11 depends from claim 8 and further recites that the method is " for use with a threshold value, wherein the sending, by the server over the Internet, of the second message to the second vehicle, is in response to the sensor data being above or below the threshold value.". The Action merely quote paragraphs 0048, 0049 and 0050 from the Offenhaeuser reference, and clearly the procedural burden is not satisfied in this rejection since the " rejection is so uninformative that it prevents the applicant from recognizing and seeking to counter the grounds for rejection." [In re Jung, 637 F.3d 1356, 1362 (Fed. Cir. 2011). Further, this claim depends from claim 8 which was rejected based on the Binder reference, hence it is improper to reject this claim based on the Offenhaeuser reference, clearly being improper picking and choosing from the two references, while as stated in MPEP §2141. 02 "a prior art reference must be considered in its entirety, including portions that would lead away from the claimed invention ... the examiner may not simply pick and choose elements from several references to support an obviousness determination". Further, "The prior art reference must clearly and unequivocally disclose the claimed invention or direct those skilled in the art to the invention without any need for picking, choosing, and combining various disclosures not directly related to each other by the teachings of the cited reference." [In re Arkley,]. Furthermore, the quoted paragraphs teach the actions of the vehicle that retrieve information from the server, while the claim recites the step of sending data to the server. In addition, nowhere the quoted paragraphs teach any sending of a message in response to any comparing with any threshold.

retrieve information from the server, while the claim recites the step of sending data to the server. In addition, nowhere the quoted paragraphs teach any sending of a message in response to any comparing with any threshold.

Claim 37 recites that the method is " for use with multiple RF signals transmitted by multiple sources, wherein the geographical location is estimated, by and the respective first or 

Claim 38 depends from claim 37 and further recites that the method is " ... the multiple sources comprise satellites that are part of Global Navigation Satellite System (GNSS) . ". Further, this claim depends from claim 37, which was rejected based on the Gignac reference, hence it is improper to reject this claim based on the Offenhaeuser reference, clearly being improper picking and choosing from the two references, while as stated in MPEP §2141. 02 "a prior art reference must be considered in its entirety, including portions that would lead away from the claimed invention ... the examiner may not simply pick and choose elements from several references to support an obviousness determination". Further, "The prior art reference must clearly and unequivocally disclose the claimed invention or direct those skilled in the art to the invention without any need for picking, choosing, and combining various disclosures not directly related to each other by the teachings of the cited reference." [In re Arkley, 455 F.2d 586 (CCPA 1972)].

Claim 39 depends from claim 38 and further recites that the method is " the GNSS is the Global Positioning System (GPS), and wherein the first vehicle comprises a GPS antenna coupled to a GPS receiver for receiving and analyzing the GPS signals.". Further, this claim depends from 

Claim 40 depends from claim 38 and further recites that the method is " the GNSS is the GLONASS (GLObal Navigation Satellite System), the Beidou-1, the Beidou-2, the Galileo, or the Compass.". Further, this claim depends from claim 37 (via intervening claim 38), which was rejected based on the Gignac reference, hence it is improper to reject this claim based on the Offenhaeuser reference, clearly being improper picking and choosing from the two references…

Claim 46 depends from claim 45 and further recites that the method is "the geolocation is based on W3C Geolocation API". However, the geolocation is based on W3C Geolocation claim 46 depends from claim 45 that was rejected based on equating geolocation to GPS-based location, which is different and distinct in kind from using geolocation that is based on any application of API.

The rationale for modifying "Offenhaeuser to include W3C Geolocation API taught by Toyoda" is stated as "in order to provide a convenient way for developers to allow their applications / to make use of the user's location with greater privacy and accuracy.". First, the rationale focuses on benefits to 'developers', while the Offenhaeuser reference and the claim does NOT mention any 'developers' but rather using of the API. Second, the rationale may at best 

Claim 61 further recites that" the first or second vehicle is a buoyant or submerged watercraft adapted to travel on or in water.". The Action is based on " ... to modify a method for distributing traffic information disclosed by a modified Offenhaeuser to include marine craft taught by Turpin.". It is respectfully submitted that the Offenhaeuser reference dictates land vehicles in general, travelling on land roads in particular, and further that the vehicles are trailers, as disclosed in paragraphs 0002, 0003, 0012, and throughout the disclosure. Further, the focus in the Offenhaeuser reference is creating a road map with status data. Clearly modifying the Offenhaeuser reference for marine vehicles changes the basic principle of operation, while according to MPEP 214 5 (III) "The claimed combination cannot change the principle of operation of the primary reference". Further, the combination of the Offenhaeuser and Korn references was justified on page 17 as stated on page 17 of the Action as "in order to maintain a safe following distance and assist a drive with collision avoidance". Clearly this rationale is moot when applied to marine vehicles, since marine vehicles do not follow each other over a specified route in general, and further such routes are not defined in a marine environment.

The rationale for modifying the " ... method for distributing traffic information disclosed by a modified Offenhaeuser to include marine craft taught by Turpin" is stared as " in order to enable a vehicle to navigate in a variety of environments with minimal input from a user.". This rationale is not clear and does not make any logical sense. It is not clear, and technically incorrect, 

Claim 63 further recites that " wherein the first or second vehicle is an aircraft adapted to fly in air.". The Action is based on " to modify a method for distributing traffic information disclosed by a modified Offenhaeuser to include submitted aircraft that taught by Turpin.". It the Offenhaeuser reference is respectfully dictates land vehicles in general, travelling on land roads in particular, and further that the vehicles are trailers, as disclosed in paragraphs 0002, 0003, 0012, and throughout the disclosure. Further, the focus in the Offenhaeuser reference is creating a road map with status data. Clearly modifying the Offenhaeuser reference for aurcrafts changes the basic principle of operation. Further, the combination of the Offenhaeuser and Korn references was justified on page 17 as stated on page 17 of the Action as " in order to maintain a safe following distance and assist a drive with collision avoidance". Clearly this rationale is moot when applied to aircrafts, since aircrafts do not follow each other over a specified route in general, and further such routes are generally not defined in air traffic environment.

The rationale for modifying the " ... method for distributing traffic information disclosed by a modified Offenhaeuser to include aircraft taught by Turpin" is stared as " ... in order to 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARRON SANTOS whose telephone number is (571)272-5288. The examiner can normally be reached Monday - Friday: 8:00am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANGELA ORTIZ can be reached on (571) 272-1206. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 





/A.S./             Examiner, Art Unit 3663                                                                                                                                                                                           
/MACEEH ANWARI/             Primary Examiner, Art Unit 3663